1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2    MARDEROSIAN & COHEN
3
     1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
     Facsimile: (559) 441-8170
5
     Virginia Gennaro, No. 138877
6    City Attorney
     CITY OF BAKERSFIELD
7
     1501 Truxtun Avenue
8    Bakersfield, CA 93301
     Telephone: (661) 326-3721
9    Facsimile: (661) 852-2020

10   Attorneys for: Defendants CITY OF BAKERSFIELD, CHRISTIOPHER MOORE and GEORGE VASQUEZ
11

12                                   UNITED STATES DISTRICT COURT

13                                  EASTERN DISTRICT OF CALIFORNIA

14   TATYANA HARGROVE,                                 )       Case No. 1:17-CV-01743-JLT
                                                       )
15                                                     )       [PROPOSED] ORDER RE
                Plaintiff,                             )       DEFENDANTS’ REQUEST TO FILE
16
        vs.                                            )       EXHIBITS TO MOTIONS IN LIMINE
17                                                     )       UNDER SEAL
     CITY OF BAKERSFIELD, et al.                       )
18                                                     )
19
                Defendants.                            )
                                                       )
20                                                     )
21
              Defendants CITY OF BAKERSFIELD, BAKERSFIELD POLICE DEPARTMENT OFFICER
22
     CHRISTOPHER MOORE, and BAKERSFIELD POLICE SENIOR OFFICER GEORGE VASQUEZ’S
23
     Request to Seal the following Exhibits to Defendants’ Motions in Limine is GRANTED.
24
              Exhibit 1 – Bakersfield Police Memorandum and Citizen Complaint, Case Number CC2015-025;
25

26            Exhibit 2 – Citizen Complaint/Internal Affairs Investigation Case Number IA2016-025;

27            Exhibit 3 – Citizen Complaint/Internal Affairs Investigation Case Number IA2015-0017;
28




                                                           1
1          Exhibit C – Bakersfield Police Department’s Department of Internal Affairs Report and
2    Conclusions;
3          Exhibit I – Audio Recording of the Use of Force Interview.
4          The documents are to be emailed to ApprovedSealed@caed.uscourts.gov for filing under seal.

5
     IT IS SO ORDERED.
6

7       Dated:      September 24, 2019                     /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      2
